ACCEPTED
                                                                                        01-14-00931-cv
                                                                              FIRST COURT OF APPEALS
                                                                                      HOUSTON, TEXAS
                                                                                   4/1/2015 12:26:32 PM
                                                                                    CHRISTOPHER PRINE
                                                                                                 CLERK

                                  01-14-00931-CV

                                                                       FILED IN
                                                                1st COURT OF APPEALS
                           IN THE COURT OF APPEALS                  HOUSTON, TEXAS
                                                                4/1/2015 12:26:32 PM
                        FOR THE FIRST DISTRICT OF TEXAS         CHRISTOPHER A. PRINE
                               HOUSTON, TEXAS                           Clerk




                              COUNTRY TITLE, L.L.C.
                                                           Appellant
                                          v.

                              MORENIKE JAIYEOBA
                                                           Appellee.


                 APPELLANT’S FIRST MOTION TO EXTEND TIME
                        TO FILE APPELLANT’S BRIEF


TO THE HONORABLE COURT OF APPEALS,

         Appellant, Country Title L.L.C. (“Country Title”) file this First Motion to

Extend Time to File Appellant’s Brief pursuant to Texas Rule of Appellate

Procedure 10 in support thereof would show the following circumstances warrant

an extension:

         The reporter’s record in this case was filed on March 9, 2015 and the

appellate record is not complete. Accordingly, Appellees’ deadline for filing its

Appellant’s Brief is currently Wednesday, April 8, 2015.



                                          1
02929.825 / 1733983.1
         Appellant seeks a thirty (30) day extension of time in which to file its

Appellant’s Brief, such that its brief is due on Friday, May 8, 2015.

         This request for extension of time is not sought to cause delay or prejudice,

but only so that justice may be done. Appellant’s counsel has had scheduling

conflicts throughout the month of March with deadlines which interfere with the

current deadline. Specifically, Jim McConn, lead counsel for Country Title, has

the scheduling conflicts:

         03/13/2015         Docket Call/Pre-Trial Conference
                            Cause No. 14-01-01117-CV
                            Robert Ling v. Andrew Musgrove v. Grand Harbor
                            Property Owners Association
                            284th Judicial District Court of Montgomery County,
                            Texas

         03/13/2015         Preliminary Hearing Conference
                            AAA NO. 01-14-0001-8183
                            LAS Properties, et al v. Pinnacle Ridge GP, LLC, et al
                            American Arbitration Association

         03/16/2015         Non-Jury Trial
                            Cause No. 14-01-01117-CV
                            Robert Ling v. Andrew Musgrove v. Grand Harbor
                            Property Owner Association
                            284th Judicial District Court of Montgomery County,
                            Texas

         03/16/2015         Motions for Summary Judgment Hearing
                            Cause No. 2014-10063
                            Azim Keramati, et al vs. Planned Community
                            Management, Inc., Fall Creek Homeowners Association,
                            Inc., Severn Trent Services, Inc. and The Johnson
                            Development Corp.
                            281st Judicial District Court of Harris County, Texas
                                           2
02929.825 / 1733983.1
         03/17/2015        Motion to Compel Discovery Responses/Motion for
                           Protection
                           Cause No. 14-0177
                           Springlake Property Owners’ Association, Inc. v. Gerald,
                           Kirk and Amy Kirk
                           22nd Judicial District Court of Hays County, Texas

         03/20/2015        Appellees’ Brief due
                           Cause No. 01-14-00216-CV
                           Victor Elgohary v. Lakes on North Eldridge Community
                           Association, Inc. et al.
                           Court of Appeals for the First Judicial District, Houston,
                           TX

         03/30/2015        Motion to Enforce Mediation Settlement Agreement
                           Cause No. 2012-50554
                           Jean M. Robingston, Nelida Cerna and Maricela Garcia
                           v. Dilston House Condominium Association and Genesis
                           Management Company, Inc.
                           234th Judicial District Court of Harris County, Texas

         03/30/2015        Motion for Protection
                           Cause No. 2014-71936
                           Taylor Morrison of Texas, Inc. v.
                           Stewart, Tamesha Stewart and Greater Emmanuel
                           Apostolic Church v. Advantage Title of Ft. Bend, L.C.
                           and Raymond C. Kerr in his Capacity as Arbitrator
                           152nd District Court of Harris County, Texas

         These deadlines represent some of the conflicts presently on Appellant’s

counsel’s calendar and do not include depositions, discovery, and other ongoing

case and client obligations.




                                          3
02929.825 / 1733983.1
                                          PRAYER

         WHEREFORE PREMISES CONSIDERED, Appellant respectfully requests

that this Honorable Court grant it an extension of thirty (30) days to file its

Appellant’s Brief so that its deadline will be Friday, May 8, 2015, and for any such

further relief to which it may be entitled.

                                                  Respectfully submitted,

                                                  LeClairRyan

                                                       /s/ James J. McConn, Jr.
                                                  By:_________________________
                                                  James J. McConn, Jr.
                                                  Email: james.mcconn@leclairryan.com
                                                  1233 West Loop South, Suite 1000
                                                  Houston, Texas 77027
                                                  Telephone: 713-654-1111
                                                  Facsimile: 713-650-0027

                                                  ATTORNEY FOR APPELLANT

                           CERTIFICATE OF SERVICE

As required by Texas Rule of Appellate Procedure 6.3 and 9.5(b), (d), (e), I certify
that I have served this document on all other parties which are listed below on
April 1, 2015 as follows:

Teltschik-Grubbs, PLLC
Corwin L. Teltschik
Betsy Grubbs
14015 Southwest Freeway, Suite 4
Sugar Land Texas 77478
 Fax: 281-201-1202                                  /s/ James J. McConn, Jr.
                                                  _________________________
                                                         James J. McConn, Jr.
                                              4
02929.825 / 1733983.1
                         CERTIFICATE OF CONFERENCE

      As required by Texas Rule of Appellate Procedure 10.1(a)(5), I certify that I
contacted Appellee’s counsel on March 30, 2015 by email. Appellee’s counsel
indicated they are unopposed to Appellant’s First Motion to Extend Time to File
Appellant’s Brief.

                                                  /s/ James J. McConn, Jr.
                                            _________________________
                                                 James J. McConn, Jr.




                                        5
02929.825 / 1733983.1